DETAILED ACTION
The following is an Allowance in response to application number 15/859,919 filed 8/23/2021. Claims 1, 4, 6-9, 15-16, and 19-20 are pending and are allowed. 


Reasons for Allowance
Claims 1, 4, 6-9, 15-16, and 19-20 were pending. Claims 1, 4, 6-9, 15-16, and 19-20 are now allowed. Examiner conducted a thorough search of the body of available prior art (see attached documents regards PTO-892 Notice of Reference Cited and PE2E search History). Notably, Examiner discovered patent literature documents that most closely taught aspects of the invention, but no single disclosure taught “every element required by the claims under its broadest reasonable interpretation” [MPEP 2131] to make a 35 USC 102 rejection of claims 1, 4, 6-9, 15-16, and 19-20. Further, Examiner considered the individual elements of the recited claims taught across the prior art, but did not find it obvious to combine such disclosures [MPEP 2142] to make a 35 USC 103 rejection.
Summarily, Examiner found it novel and non-obvious to limit the independently claimed systems for a prosumer crypto social media and cross bridge service collaboration to include “a network; at least one client device connected to the network, the at least one client device comprising a Hyperledger interface such that the at least one client device utilizes a crypto technology built using Hyperledger Fabric for backend functions; at least one module implemented via software executing on a collaboration server or the at least one client device, wherein the at least one module comprises a crypto module; and the crypto module being configured to provide networking constructs enabling distributed redundancy with no single point of failure, wherein the networking constructs comprise Cwind service chains and blockchains, and wherein each of the networking constructs are configured to: record and index movement of a party to create a searchable database of every transaction; and store transaction data across networks of computers in a decentralized nature that constantly check and verify information with each other to make every transaction resistant to corruption or unauthorized altering of content; and the collaboration server connected to the network and being configured to: receive a service request from the at least one client device; 2S/N: 15/859,919 determine a skill set corresponding to the service request; perform a query based on at least one skill of the skill set; receive a result set based on the service request, wherein the result set includes one or more profile entries corresponding to the at least one skill; sort the result set based on ranking criteria and relevance, wherein the ranking criteria comprises: a number of social media followers and a number of projects of an account associated with a profile of the one or more profile entries; and render, on a user interface of the at least one client device, a graphical display based on the service request, wherein the graphical display comprises a plurality of circular shaped graphical elements, wherein each circular shaped graphical element of the plurality of circular shaped graphical elements corresponds to a result of the result set, and wherein a size of each circular shaped graphical element of the plurality of circular shaped graphical elements is based on the relevance.” The closest prior art found to be relevant is the cited Chevalier reference. Chevalier teaches a social match platform for determining a social job relevancy rating for various jobs using social data and providing information regarding a selected job. However, Chevalier does not teach the steps of to render, on a user interface of the at least one client device, a graphical display based on the service request, wherein the graphical display comprises a plurality of circular shaped graphical elements, wherein each circular shaped graphical element of the plurality of circular shaped graphical elements corresponds to a result of the result set, and wherein a size of each circular shaped graphical element of the plurality of circular shaped graphical elements is based on the relevance. The next closest prior art reference is Bent. Bent teaches a Hyperledger fabric user interface and a crypto module. However, Bent fails to cure the deficiencies of Chevalier. Smith is the next closest prior art reference. Smith teaches Cwind service chains and blockchains configured to record and index movement of a party. However, Smith fails to cure the deficiencies of Chevalier and Smith. 
The 35 USC 101 rejection was withdrawn in the 10/19/2020 Office Action. The amended claims are statutory under the 2019 Patent Subject Matter Eligibility Guidance. Step 1: The claims are directed towards a machine. Step 2A, Prong 1: The claims recite a certain method of organizing human activity by reciting receiving a search request and displaying the results of the request based on Step 2A, Prong 2: The additional elements of at least a Hyperledger interface such that the at least one client device utilizes a crypto technology built using Hyperledger Fabric for backend functions; at least one module implemented via software executing on a collaboration server or the at least one client device, wherein the at least one module comprises a crypto module; and the crypto module being configured to provide networking constructs enabling distributed redundancy with no single point of failure, wherein the networking constructs comprise Cwind service chains and blockchains, and wherein each of the networking constructs are configured to: record and index movement of a party to create a searchable database of every transaction; and store transaction data across networks of computers in a decentralized nature that constantly check and verify information with each other to make every transaction resistant to corruption or unauthorized altering of content integrate the abstract idea into a practical application because the claim crypto technology built using Hyperledger fabric allows the platform to manage permissions and keep immutable records of activities pertaining to the transaction records. The claims are therefore patent eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclose, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the 

Chevalier et al, US Publication No. 2015/0127565 A1, a job information request for a candidate may be obtained. Social data associated with the candidate may be determined. A social job relevancy rating for various jobs may be calculated using the social data. A job may be selected using the social job relevancy rating for the job, and information regarding the selected job may be provided.
Bent et al, US Publication No. 2019/0103192 A1, systems and methods are provided for collaborative decision making in medicine. The systems can employ a distributed record keeping and verification system to solicit suggested modifications to an initial healthcare regime from interested healthcare workers. The systems can aggregate the suggested modifications and use a consensus algorithm to determine the most appropriate modification.
Smith et al, US Publication No. 2019/0349426 A1, network protocols can be part of the fabric supporting human accessible services that operate regardless of location, time, or space. Innovations can include service delivery and associated infrastructure, such as hardware and software. Services may be provided in accordance with specified Quality of Service (QoS) terms. The use of Internet of Things devices and networks can be included in a heterogeneous network of connectivity including wired and wireless technologies.
Praveena et al, Ensuring data security in cloud based social networks, April, 2017, Nowadays, Online Social Networks is one of the important terms we hear, which allows its users to connect by various link types. Everyday application developers come up with new social networking sites. Consequently, these websites gain huge profit just by providing a platform for the users to communicate. It has already become an important integral part of our daily lives, enabling us to contact our friends and families on time. Since the count of the users of social networks is increasing drastically, storage of such huge amount of data is difficult to accomplish. As a solution, Cloud provides a platform to store this tiny amount of data. More and more social network data has been made publicly available and analyzed in one way or another. However, the issues in securing the data and privacy of users in cloud-based social networks persist. Users are unaware of these issues. They share various pictures, videos and personal data on the networking site which prevail even after deletion. But some of the information revealed is meant to be private hence social network data has led to the risk of leakage of confidential information of individuals. This is because they collect huge personal data and users take risks of trusting them. Since more personalized information is shared with the public, violating the privacy of a target user become much easier. Hence, security of the social networking data stored in the cloud is one of the major issues in cloud-based social networks. In this paper, we propose a framework for secure storing of data on the cloud-based social networks. The framework encrypts the data before storing it in the cloud, and the data is decrypted only with the private key of the user, making the data secure in the cloud. The proxy re-encryption scheme is used to re-encrypt the data to make it more secure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624